  0:18-cv-01417-CMC-PJG             Date Filed 12/04/20      Entry Number 331         Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Robert Louis Garrett, Jr.,                   )                C/A No. 0:18-1417-CMC-PJG
                                             )
                              Plaintiff,     )
                                             )
       v.                                    )
                                             )                           ORDER
Randall Fowler, Jr.; Lasley; DeGeorgis;      )
Wantonta Golden; Jeff Bilyeu; R. Blackburn; )
Kenneth Myers; James Jennings; Nathan        )
Rice; Christopher Monaco; Sgt. Campbell; Lt. )
Rendell Berry,                               )
                                             )
                              Defendants.    )
                                             )

         Plaintiff filed this civil action in May 2018. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On September 4, 2020, the court

entered a Scheduling Order setting a December 3, 2020 deadline for Defendant Berry to file a

dispositive motion. (ECF No. 324.) As of the date of this order, neither Defendant Berry nor the

plaintiff has filed a potentially dispositive motion regarding the merits of this case. The parties

are directed to inform the court in writing of the status of this case on or before December 11,

2020 and advise the court as to whether the case is ready for trial as to the claims against Defendant

Berry. If any party intends to seek leave for an extension in which to file a dispositive motion after

the expiration of the court’s deadline as ordered, it must establish the requisite showings in

accordance with the applicable Federal Rules of Civil Procedure and the Local Civil Rules of this

court.


         IT IS SO ORDERED.

                                               __________________________________________
December 4, 2020                               Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

                                             Page 1 of 1
